Case: 17-60634      Document: 00514504010         Page: 1    Date Filed: 06/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 17-60634                              FILED
                                  Summary Calendar                         June 7, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANUOLUWAPO SEGUN ADEGBEMIGUN,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                     for the Southern District of Mississippi
                            USDC No. 1:16-CR-111-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Anuoluwapo Segun Adegbemigun
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Adegbemigun has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60634    Document: 00514504010    Page: 2   Date Filed: 06/07/2018


                                No. 17-60634

issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2